Mr. Chief Justice Todd, Jr.,
dissenting.
For the reasons stated in my dissenting opinions in Vélez v. San Miguel, 68 P.R.R. 535, 543 and Vidal v. District Court, 71 P.R.R. 544, 551,1 1 dissent once more, in the instant case.
In Vélez v. San Miguel, supra, plaintiff accepted rentals for only two months and it was decided that there had been no renewal of the contract. In Vidal v. District Court, supra, plaintiff accepted rentals during ten months before *821filing the complaint, that is, four months more after the expiration of the six months of the notice required by § 12-A of the Reasonable Rents Act and it was decided that the delay was “clearly justifiable.” In dissenting I said: “Based on this reasoning whenever a plaintiff continues to receive rent for a year or two, after the expiration of the six months, and gives reasons which are considered ‘clearly justifiable’ for the delay, tohether or not they are legal reasons, as long as the plaintiff believes that he is fulfilling his duty, I presume that it will likewise be decided that, there was no extension of the lease.” (Italics ours.)
Indeed, in the present case, notwithstanding that the plaintiffs gave notice to the defendant on May 4, 1948, they continued to receive the rentals and it was not until two years later, namely, on May 31, 1950, that they filed the complaint in an action of unlawful detainer at sufferance in the district court, with the aggravating circumstance that they did not set forth any reasons whatsoever which might be considered “clearly justifiable” for such delay. I think that not even the doctrine established in Vélez v. San Miguel, supra, and ratified in the subsequent cases, is applicable to a case like the one at bar, wherein a plaintiff, without no explanation at all, continues to charge and receive the rentals during the unlimited time which he deems fit in order to then file a complaint in an action of unlawful detainer at sufferance. Is a defendant who has paid rent for more than two years an unlawful occupant (detentador) 1 The best answer to this question may be found in the citations of authorities and cases contained in my dissenting opinion in Vélez v. San Miguel, supra.
I consider that the lower court lacked jurisdiction to entertain the case and that the judgment should be reversed.

 I also dissented, without an opinion, in Díaz v. Morales, 71 P.R.R. 648.